DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 12/2/2021. Claims 1-11, 13-16, and 18-20 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-11, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jangid et al (US 20200344694 A1, hereinafter Jangid) in view of Kim et al (U S 20210250796 A1, hereinafter Kim).

Consider claims 1, 11, and 16 Jangid discloses a method, a user equipment (Fig. 5) comprising a transceiver and a processor, and an integrated circuit (inherent in a user equipment), comprising: at a user equipment (UE) configured to connect to a network that supports simultaneous connection to a first radio access technology (RAT) and a second RAT: 
receiving coverage information associated with the first RAT and a cell of the second RAT (the LTE cell broadcasts as defined by the information block SIB2 including plmn-InfoList-r15, if the wireless telecommunication standard as followed is 5th generation (5G) in the LTE cell area, paragraph 3; operation 502 corresponds to receiving operation 502a network information with respect to a geographical area from 
receiving [a timing advance command value from the cell of the second RAT, wherein the timing advance command value indicates] a current UE location relative to the cell of the second RAT (Operation 504 refers the UE receiving 5G area geographical-locations and the calculated probability from the server for the current location of the UE. The UE checks current location and provides 5G probability information to an in-built modem, Fig. 4A and paragraph 56); and 
determining whether the first RAT is available for camping based on the coverage information [and timing advance command value received from the cell of the second RAT]   (At operation 506, it is checked at the UE if there is some probability of getting 5G and network has configured measurement, Fig. 4A and paragraph 57)
Jangid discloses that the UE determines its location using GPS (see paragraph 121) and does not disclose receiving a timing advance command value from the cell of the second RAT, wherein the timing advance command value indicates a an indication of the current UE location relative to the cell of the second RAT.
In the same field of endeavor, Kim discloses receiving a timing advance command value from the cell of the second RAT, wherein the timing advance command value indicates a an indication of the current UE location relative to the cell of the 
Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have found obvious to use timing advance information to obtain the location of a UE, as disclosed in Kim, in the system of Jangid in order to further reduce power consumption in the UE.

Consider claim 4, and as applied to claim 1 above, Jangid discloses receiving measurement configuration information related to searching for a cell of the first RAT, wherein the measurement configuration information includes multiple measurement gaps (Operation 504 refers the UE receiving 5G area geographical-locations and the calculated probability from the server for the current location of the UE. At operation 508, the modem changes frequency of scan and gap between scan for 5G as otherwise set as per default arrangement, see Fig. 4A and paragraphs 56-57).

Consider claim 5, and as applied to claim 4 above, Jangid discloses wherein the UE omits utilizing one or more measurement gaps when the first RAT is not available for camping (if the probability of getting 5G is NULL or minimum, then at operation 514 the modem keeps 5G stack off. As a result, at operation 516, the modem does not perform any measurement, See Fig. 4A and paragraph 59).

Consider claim 6, and as applied to claim 1 above, Jangid discloses the first RAT is available for camping, displaying an icon indicating that access to services of the first RAT are available based on the coverage information and the indication of the UE current location relative to the cell of the second RAT (As a part of indication to the user-equipment, the mobile network operators (MNO) prefer displaying 5G indicator in the area where 5G based service holds available, paragraph 3).

Consider claim 8, and as applied to claim 7 above, Jangid discloses receiving, in response to the RRC signal, measurement configuration information related to searching for a cell of the first RAT (measurement configuration as a part of standard RRC signal, Fig. 4B and paragraph 70).

Consider claim 9, and as applied to claim 1 above, Jangid discloses wherein the first RAT is a 5G new radio (NR) RAT and the second RAT is a long term evolution (LTE) RAT (5th generation (5G) in the LTE cell area, paragraph 3).

Consider claims 10, 14, and 19, and as applied to claims 1, 11, and 16 respectively above, Jangid discloses wherein the coverage information includes information received from the cell of the second RAT and further includes information generated by the UE (Operation 502 refers a Big data Server collects data from multiple devices and applies AI/machine learning (ML) to detect 5G area. Big data & AI/ML decides 5G locations and shares with device. The present operation 502 corresponds to 

Consider claims 15 and 20, and as applied to claims 11 and 16 respectively above, Jangid discloses receiving measurement configuration information related to searching for a cell of the first RAT, wherein the measurement configuration information includes multiple measurement gaps (Operation 504 refers the UE receiving 5G area geographical-locations and the calculated probability from the server for the current location of the UE. At operation 508, the modem changes frequency of scan and gap between scan for 5G as otherwise set as per default arrangement, see Fig. 4A and paragraphs 56-57) and wherein the UE omits utilizing one or more of the multiple measurement gaps when the first RAT is not available for camping (if the probability of getting 5G is NULL or minimum, then at operation 514 the modem keeps 5G stack off. As a result, at operation 516, the modem does not perform any measurement, See Fig. 4A and paragraph 59).

Claims 2, 13, and 18 rejected under 35 U.S.C. 103 as being unpatentable
over Jangid in view of Kim, and further in view of Takeda et al (US 20160337984 A1, hereinafter Takeda).

Consider claims 2, 13, and 18, and as applied to claims 1, 11, and 16 respectively above, Jangid as modified by Kim does not expressly disclose wherein the 
In the same field of endeavor, Takeda discloses wherein the coverage information includes an indication of a timing advance command value threshold (if the TA values exceed a predetermined threshold value, the relationships between the user terminals and the radio base station in terms of their locations also change, paragraph 80).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a timing advance
threshold as disclosed in Takeda in the system of Jangid as modified by Kim in order to control a user terminal and reduce the volume of signaling.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jangid in view of  Kim, further in view of Takeda, and further in view of Wirola et al (US 20120139790 A1, hereinafter Wirola).

Consider claim 3, and as applied to claim 2 above, the combination of Jangid, Kim, and Takeda does not expressly disclose wherein the timing advance command value threshold is based on information generated by multiple UEs.
In the same field of endeavor, Wirola discloses wherein the timing advance command value threshold is based on information generated by multiple UEs (The terminal positions may for instance be reported by the one or more terminals together 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wirola with the teachings of Jangid, Kim, and Takeda in order to optimize storage of coverage data.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jangid in view of Kim, and further in view of Ahmavaara et al (US 20190166549 A1, hereinafter Ahmavaara).

Consider claim 7, and as applied to claim 1 above Jangid discloses performing 5G measurement (see paragraph 68),  however, Jangid as modified by Kim does not expressly disclose when the first RAT is available for camping, transmitting a radio resource control (RRC) signal to the cell of the second RAT.
In the same field of endeavor, Ahmavaara discloses when the first RAT is available for camping, transmitting a radio resource control (RRC) signal to the cell of the second RAT (RRC: 5G Radio Measurement Report, see Fig. 6B).
.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642